Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Final office action mailed 11/17/2020, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Henry Shikani (Reg. No. 74972), Attorney of Record, on 02/19/2021.

The application has been amended as follows:

1. (Currently Amended) A computer implemented method, comprising:
obtaining information pertaining to composite materials, wherein the information comprises at least 
simulating, using an All-Atomistic Molecular Dynamics (MD) simulation technique, the information pertaining to the one or more molecular and the one or more nano-scale 
performing, using the All-Atomistic MD simulation technique, (i) a structural densification on the simulated data to obtain a densified polymer structure output, and (ii) an equilibration technique on the densified polymer structure output to determine an equilibration of the polymer structure, wherein the structural densification is performed by constant temperature-pressure (NPT) equilibration technique;
simulating the densified polymer structure output to determine at least one of one or more relevant mechanical properties from a set of mechanical properties, (ii) one of one or more relevant thermal properties from a set of thermal properties, and (iii) one of one or more thermodynamic properties, wherein the relevant thermal properties are determined by subjecting the densified polymer structure output to different temperatures ranging from 50 K to 450 K, and wherein the determined one or more relevant mechanical properties are analyzed to determine storage modulus (G′), loss modulus (G″), and tan (δ) loss factor of the densified polymer structure using dynamic mechanical analysis (DMA);
performing, a Constitutive Analytical Modeling (CAM) simulation technique, on the determined one or more relevant mechanical properties to obtain one or more CAM outputs based on input parameters comprising volume of crosslinked polymer structure, number of polymer segments and number of crosslinkers per polymer chain in the polymer structure;
performing, a Coarse Grain Molecular Dynamics (CGMD) simulation technique, on (i) the one or more relevant mechanical properties and the one or more relevant thermal properties determined from the All-Atomistic MD simulation, (ii) the one or more CAM outputs, and (iii) the one or more thermodynamic properties determined from the All-Atomistic MD simulation, to generate one or more CGMD outputs; and
performing, a Finite Element Analysis (FEA) modeling, on at least some of the one or more relevant mechanical properties and the one or more relevant thermal properties, (ii) some of the one or more CAM outputs, and (iii) some of the one or more CGMD outputs to predict a behaviour of the polymer structure, wherein the densified 

2. (Original) The method of claim 1, wherein the one or more relevant mechanical properties from a set of mechanical properties comprise Non-equilibrium molecular dynamics (NEMD) and Nano fracture, cyclic stress-strain, pressure response, Nano-filler dispersion, and phase-interface strength.

3. (Original) The method of claim 1, wherein the one or more relevant thermal properties from the set of thermal properties comprise thermal expansion, heat conduction and phonon, and wherein the one or more thermodynamic properties comprise thermodynamics derived cohesive energy.

4. (Original) The method of claim 1, wherein the one or more CAM outputs comprise equilibrium stress-strain and elastic moduli, cyclic loading analysis of polymer matrix composites, Payne and Mullins effects, stress-strain hysteresis with one or more strain rates.

5. (Cancelled)

6. (Previously Presented) The method of claim 1,  wherein the one or more CGMD outputs comprise equilibrium and non-equilibrium stress-strain relationships, Dynamic mechanical analysis (DMA), local micro structural evolution, localized fracture, Radial distribution function (RDF) and Glass transition temperature (GTT), and one or more inputs for Dissipative particle dynamics-CGMD (DPD-CGMD) simulation technique.

7. (Cancelled)

(Currently Amended) A system, comprising:
a memory storing instructions;
one or more communication interfaces; and
one or more hardware processors coupled to the memory via the one or more communication interfaces, wherein the one or more hardware processors are configured by the instructions to:
obtain, information pertaining to composite materials, wherein the information comprises at least 
simulate, using an All-Atomistic Molecular Dynamics (MD) simulation technique, the information pertaining to the one or more molecular and the one or more nano-scale components to obtain simulated data, wherein the simulated data represents an initial input structure for multiscale modelling of the polymer;
perform, using the All-Atomistic MD simulation technique, (i) a structural densification on the simulated data to obtain a densified polymer structure output, and (ii) an equilibration technique on the densified polymer structure output to determine an equilibration of the polymer structure, wherein the structural densification is performed by constant temperature-pressure (NPT) equilibration technique;
simulate the densified polymer structure output to determine at least one of one or more relevant mechanical properties from a set of mechanical properties, (ii) one of one or more relevant thermal properties from a set of thermal properties, and (iii) one of one or more thermodynamic properties, wherein the relevant thermal properties are determined by subjecting the densified polymer structure output to different temperatures ranging from 50 K to 450 K, and wherein the determined one or more relevant mechanical properties are analyzed to determine storage modulus (G′), loss modulus (G″), and tan (δ) loss factor of the densified polymer structure using dynamic mechanical analysis (DMA);
perform, a Constitutive Analytical Modeling (CAM) simulation technique, on the determined one or more relevant mechanical properties to obtain one or more CAM 
perform, a Coarse Grain Molecular Dynamics (CGMD) simulation technique, on (i) the one or more relevant mechanical properties and the one or more relevant thermal properties determined from the All-Atomistic MD simulation, (ii) the one or more CAM outputs, and (iii) the one or more thermodynamic properties determined from the All-Atomistic MD simulation to generate one or more CGMD outputs; and
perform, a Finite Element Analysis (FEA) modeling, on at least some of the one or more relevant mechanical properties and the one or more relevant thermal properties, (ii) some of the one or more CAM outputs, and (iii) some of the one or more CGMD outputs to predict a behaviour of the polymer structure, wherein the densified polymer structure output and equilibration are provided as inputs for performing the FEA modeling, and wherein the behaviour of the polymer structure is predicted from FEA outputs including structural response at macro level, design optimization based on local microstructure, design validation through experimentation, interfacial failure through cohesive analysis, and damage and failure analysis.

9. (Original) The system of claim 8, wherein the one or more relevant mechanical properties from a set of mechanical properties comprise Non-equilibrium molecular dynamics (NEMD) and Nano fracture, cyclic stress-strain, pressure response, Nano-filler dispersion, and phase-interface strength.

10. (Original) The system of claim 8, wherein the one or more relevant thermal properties from the set of thermal properties comprise thermal expansion, heat conduction and phonon, and wherein the one or more thermodynamic properties comprise thermodynamics derived cohesive energy.

11. (Original) The system of claim 8, wherein the one or more CAM outputs comprise equilibrium stress-strain relationships and elastic moduli, cyclic loading analysis of 

12. (Cancelled)

13. (Previously Presented) The system of claim 8,  wherein the one or more CGMD outputs comprise equilibrium and non-equilibrium stress-strain relationships, Dynamic mechanical analysis (DMA), local micro structural evolution, localized fracture, Radial distribution function (RDF) and Glass transition temperature (GTT), and one or more inputs for Dissipative particle dynamics-CGMD (DPD-CGMD) simulation technique.

14. (Cancelled)

15. (Currently Amended) One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause:
obtaining information pertaining to composite materials, wherein the information comprises at least 
simulating, using an All-Atomistic Molecular Dynamics (MD) simulation technique, the information pertaining to the one or more molecular and the one or more nano-scale components to obtain simulated data, wherein the simulated data represents an initial input structure for multiscale modelling of the polymer;
performing, using the All-Atomistic MD simulation technique, (i) a structural densification on the simulated data to obtain a densified polymer structure output, and (ii) an equilibration technique on the densified polymer structure output to determine an equilibration of the polymer structure, wherein the structural densification is performed by constant temperature-pressure (NPT) equilibration technique;
simulating the densified polymer structure output to determine at least one of one or more relevant mechanical properties from a set of mechanical properties, one of one or more relevant thermal properties from a set of thermal properties, and (iii) one of one or more thermodynamic properties, wherein the relevant thermal properties are determined by subjecting the densified polymer structure output to different temperatures ranging from 50 K to 450 K, and wherein the determined one or more relevant mechanical properties are analyzed to determine storage modulus (G′), loss modulus (G″), and tan (δ) loss factor of the densified polymer structure using dynamic mechanical analysis (DMA);
performing, a Constitutive Analytical Modeling (CAM) simulation technique, on the determined one or more relevant mechanical properties to obtain one or more CAM outputs based on input parameters comprising volume of crosslinked polymer structure, number of polymer segments and number of crosslinkers per polymer chain in the polymer structure
performing, a Coarse Grain Molecular Dynamics (CGMD) simulation technique, on (i) the one or more relevant mechanical properties and the one or more relevant thermal properties determined from the All-Atomistic MD simulation, (ii) the one or more CAM outputs, and (iii) the one or more thermodynamic properties determined from the All-Atomistic MD simulation to generate one or more CGMD outputs; and
performing, a Finite Element Analysis (FEA) modeling, on at least some of the one or more relevant mechanical properties and the one or more relevant thermal properties, (ii) some of the one or more CAM outputs, and (iii) some of the one or more CGMD outputs to predict a behaviour of the polymer structure, wherein the densified polymer structure output and equilibration are provided as inputs for performing the FEA modeling, and wherein the behaviour of the polymer structure is predicted from FEA outputs including structural response at macro level, design optimization based on local microstructure, design validation through experimentation, interfacial failure through cohesive analysis, and damage and failure analysis.

16. (Original) The one or more non-transitory machine readable information storage mediums of claim 15, wherein the one or more relevant mechanical properties from a set of mechanical properties comprise Non-equilibrium molecular dynamics (NEMD) and 

17. (Original) The one or more non-transitory machine readable information storage mediums of claim 15, wherein the one or more relevant thermal properties from the set of thermal properties comprise thermal expansion, heat conduction and phonon, and wherein the one or more thermodynamic properties comprise thermodynamics derived cohesive energy.

18. (Original) The one or more non-transitory machine readable information storage mediums of claim 15, wherein the one or more CAM outputs comprise equilibrium stress-strain and elastic moduli, cyclic loading analysis of polymer matrix composites, Payne and Mullins effects, stress-strain hysteresis with one or more strain rates.

19. (Cancelled)

20. (Previously Presented) The one or more non-transitory machine readable information storage mediums of claim 15, wherein the one or more CGMD outputs comprise equilibrium and non-equilibrium stress-strain relationships, Dynamic mechanical analysis (DMA), local micro structural evolution, localized fracture, Radial distribution function (RDF) and Glass transition temperature (GTT), and one or more inputs for Dissipative particle dynamics CGMD (DPD-CGMD) simulation technique.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Sharma et al (NPL: Validation of force fields of rubber through glass-transition temperature calculation by microsecond atomic-scale molecular 
Wang et al (NPL: A constitutive model of nanocomposite hydrogels with nanoparticle crosslinkers, 2016) teaches a constitutive model of nanocomposite hydrogels with nanoparticle crosslinkers to study the stress-strain behavior.
Mousavi et al (NPL: A coarse-grained model for the elastic properties of cross linked short carbon nanotube/polymer composites, 2016) teaches a coarse-grained model for the elastic properties of cross linked short carbon nanotube/polymer composite. The study include an isothermal-isobaric ensemble (NPT) simulation at the same atmospheric pressure and room temperature with a time step of 10 fs to determine the minimum energy configuration.
Yang et al (NPL: A combined molecular dynamics/micromechanics/finite element approach for multiscale constitutive modeling of nanocomposites with interface effects, 2013) teaches a size dependent micromechanical constitutive model combined with finite element approach to solve the boundary condition and the mechanical properties.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 8 and 15: 
“performing, a Finite Element Analysis (FEA) modeling, on at least (i) some of the one or more relevant mechanical properties and the one or more relevant thermal properties, (ii) some of the one or more CAM outputs, and (iii) some of the one or more CGMD outputs to predict a behaviour of the polymer structure, wherein the densified polymer structure output and equilibration are provided as inputs for performing the FEA modeling, and wherein the behaviour of the polymer structure is predicted from FEA outputs including structural response at macro level, design optimization based on local microstructure, design validation through experimentation, interfacial failure through cohesive analysis, and damage and failure analysis.”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-4, 6, 8-11, 13, 15-18 and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Examiner, Art Unit 2129